DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 11/09/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 2-8 under 35 U.S.C. 101 have been withdrawn. 

Applicant's arguments filed 11/09/2022, with respect to rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
On page 6, Applicant argues that the prior art of Malkes in view of ComNet does not teach “where the interface card is coupled to the weather station via a pre-existing conductor extending proximal the vehicle intersection”. However, the coupling to a pre-existing conductor is considered intended use and not given patentable weight.
Applicant then argues that the prior art does not describe “any interface card providing an electrical connection to supply power to a weather station based on a pre-existing electrical conductor” and does not describe “receiving sensor data via a pre-existing electrical conductor”. However, supplying power or receiving sensor data via a pre-existing electrical conductor is considered intended use and not given patentable weight. Nonetheless Malkes describes using a power source as a peripheral (Malkes [0083]), while ComNet teaches deriving power from the backplane of the installed cabinet, which under broadest reasonable interpretation is considered an electrical conductor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Independent Claim 10 and dependent claims 2-6, 8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkes et al.(US 20190333375 A1), hereinafter "Malkes" in view of ComNet (Traffic Detector Rack Industrially Hardened Managed Switch with (8) 10/100/1000Base-TX & (4) 100/1000Base-FX Ports & Optional PoE+, ComNet Communication Networks, 21 Dec. 2018).

Regarding Claim 10, Malkes teaches a weather data processing system (Malkes [0021] The traffic control system 102 may be connected with and/or may be implemented in a traffic cabinet present at a roadway or intersection of roads.) for interfacing with a traffic cabinet having associated pre-existing electrical conductor extending proximal a vehicle intersection (intended use, see response to arguments above), the weather data processing system comprising: 
a weather station including at least one sensor (Malkes [0033] The data related to weather condition may be obtained from multiple weather sensors installed at various intersections.; a Isa see [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets and [0028] Table 2 provides details related to weather conditions, as determined by weather sensors. The data may be specific for an intersection/road, wherein the intersection/road may be identified by a unique ID assigned to it.); 
an interface circuit received within a slot of the traffic cabinet co- located at the vehicle intersection, the interface card coupled to the weather station via the pre-existing electrical conductor extending proximal the vehicle intersection, 
receive sensor data via the pre-existing electrical conductor from the weather station for generating localized weather data for reporting and forecasting (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet; see Figs. 1 and 2 Traffic control system 102 and processor 202; Note that the traffic control system and its processor must inherently have embedded firmware to send and receive weather data in order to carry out its forecasting process as well as send and receive data to and from the Communication network 106); and 
a centralized hub for receiving data from the interface circuit and processing the sensor data to provide localized weather reporting and forecasting (Malkes [0035] The processor 202 may be configured to execute one or more computer-readable program instructions, such as program instructions to carry out any of the functions described in this description. The processor 202 may alternately or additionally be or include any processor 1110 as illustrated in and discussed with respect to FIG. 11; also see [0074] The computing system 1100 of FIG. 11 includes one or more processors 1110 and memory 1120. Also see Fig. 1 and note that the at least one processor that processes the data received from the other sensors/systems through the communication network is considered the centralized hub). 
Malkes is not relied upon to teach an interface card the interface card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station based on the pre-existing electrical conductor; and
wherein the weather station through the interface card, is coupled to the interface card for power and sensor data communications via the pre-existing electrical conductor associated with the traffic cabinet in lieu of onboard power and communications resources.
ComNet teaches an interface card the interface card (ComNet p. 1, The switch is mechanically designed to fit into the input file of a NEMA TS2 traffic detector rack) being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station based on the pre-existing electrical conductor (ComNet p. 1, derives power and ground from the backplane; also pre-existing electrical connector is intended use, see response to arguments); and
wherein the weather station through the interface card, is coupled to the interface card for power and sensor data communications via the pre-existing electrical conductor associated with the traffic cabinet in lieu of onboard power and communications resources (ComNet p.1, take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy.[ ... ] PoE-compliant (Power over Ethernet) devices such as wireless radios or IP cameras; pre-existing electrical conductor is intended use as discussed in response to arguments ).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the instant application, to modify Malkes' circuit in view of ComNet to be in the form of an interface card the interface card being constructed and having embedded firmware to:
provide an electrical connection to supply power to the weather station based on the pre-existing electrical conductor; and
wherein the weather station through the interface card, is coupled to the interface card for power and sensor data communications via the pre-existing electrical conductor associated with the traffic cabinet in lieu of onboard power and communications resources, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet making installation clean and easy (ComNet p. 1).

Regarding Claim 2, Malkes in view of ComNet (as stated above) further teaches wherein the weather data includes at least one of: road temperature, subsurface temperature, freezing temperature, water film height, friction, saline concentration, road condition, precipitation type, visibility, wind speed, wind direction, air temperature, dewpoint, relative humidity, relative air pressure (Malkes [0028] Table 2 provides details related to weather conditions, as determined by weather sensors; also see [0033] Weather conditions may include precipitation, such as rain, acid rain, snow, sleet, fog, or hail, that affect visibility for drivers and that may result in substances cover a thoroughfare such as a roadway or railway and cause adverse traffic issues by affecting tire traction. Weather conditions may a Isa include substances, such as ice, black ice, snow, mud, rocks, water, toxic runoff, or combinations thereof that cover at least part of a thoroughfare such as a roadway or railway and cause adverse traffic issues by reducing or otherwise affecting tire traction or other surface traction for vehicles. Weather conditions may include combinations of such issues, such as in storms or hurricanes or monsoons. Weather conditions in the context herein may a Isa include issues such as high winds, landslides, mudslides, avalanches, floods, toxic spills, or combinations thereof, which may affect ability of vehicles to operate properly or ability of drivers to operate vehicles properly. Alternatively, weather related para meters, such as temperature, wind speed, humidity, and atmospheric pressure may be calculated with help of weather sensors, such as thermometer and wind meter.).

Regarding Claim 3, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor includes a weather sensor mountable at road level (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1; also see [0025] The vehicle 118 may comprise a connected vehicle sensor database 120 which contain sensor data obtained from connected vehicle sensors 124 and a connected vehicle base module 122 which continuously polls the connected vehicle sensors 124 for vehicle sensor data, such as when the vehicle 116 may have its breaks engaged. In some cases, the vehicle 118 and traffic control system 102 may communicate with each other via vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or infrastructure-to-vehicle (I2V) communications with other devices around, for example using dedicated short range communication (DSRC) wireless signal transfer or a not her wireless signal transfer protocol or technology discussed herein with respect to the input devices 1160 and/or output devices 1150 of FIG. 11; note that the vehicles are ground level sensors).

Regarding Claim 4, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor includes a weather sensor mountable above road level (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1; also see [0025] The vehicle 118 may comprise a connected vehicle sensor database 120 which contain sensor data obtained from connected vehicle sensors 124 and a connected vehicle base module 122 which continuously polls the connected vehicle sensors 124 for vehicle sensor data, such as when the vehicle 116 may have its breaks engaged. In some cases, the vehicle 118 and traffic control system 102 may communicate with each other via vehicle-to-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or infrastructure-to-vehicle (I2V) communications with other devices around, for example using dedicated short range communication (DSRC) wireless signal transfer or a not her wireless signal transfer protocol or technology discussed herein with respect to the input devices 1160 and/or output devices 1150 of FIG. 11; note that the vehicles are ground level sensors).

Regarding Claim 5, Malkes in view of ComNet (as stated above) further teaches wherein the at least one sensor includes a camera (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1).

Regarding Claim 6, Malkes in view of ComNet (as stated above) further teaches wherein the interface card includes programmed functionality to communicate with the weather station and the remote computing device using a protocol selected from Ethernet, USB, WiFi and Cellular (Malkes [0024] The traffic control system 102 may be connected to or coupled to a communication network 106, such as the Internet.).

Regarding Claim 8, Malkes in view of ComNet (as stated above) is not relied upon to further teach wherein the interface card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card.
However, ComNet further teaches wherein the interface card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card (ComNet p. 1, The small form factor allows the user to take advantage of existing rack space already dedicated within an already space limited traffic cabinet).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet, further in view of ComNet to explicitly teach wherein the interface card is adapted for insertion in the detection rack by having a form factor approximating the form factor of a traffic detection card, to take advantage of existing rack space already dedicated within an already space limited traffic cabinet ma king installation clean and easy (ComNet p. 1). Also note that in embodiments where the traffic control system is implemented in a traffic cabinet, the system's processor must inherently have a form factor that allows it to properly interact with the rest of the traffic cabinet (Malkes [0021] The traffic control system 102 may be connected with and/or may be implemented in a traffic cabinet present at a roadway or intersection of roads; the traffic cabinet and its contents are guided by standards, therefore the required form factor for properly interfacing with the traffic cabinet is part of the specifications of the cabinet).

Regarding Claim 11, Malkes in view of ComNet (as stated above) further teaches wherein the weather station is mounted on a power pole, utility pole, or traffic signal pole preexisting at the intersection (Malkes [0021] One or more cameras 104 may also be connected to, communicatively coupled to, and/or affixed/mounted to the traffic signal 132, as shown in FIG. 1. The camera 104 may be configured to capture visual media data of a defined area 134 along one or more thoroughfares and any vehicular traffic thereon. That is, the camera 104 may capture images or videos of a defined area 134 of roadway or intersection and any vehicles that pass through the defined area 134.).

Regarding Claim 12, Malkes in view of ComNet (as stated above) further teaches wherein the weather data is preprocessed before transmitting the data to the centralized hub (Malkes [0035] The processor 202 may include one or more general-purpose processors (e.g., INTEL® or Advanced Micro Devices® (AMD) microprocessors) and/or one or more special purpose processors (e.g., digital signal processors or Xilinx® System On Chip (SOC) Field Programmable Gate Array (FPGA) processor); also see [0085] In some cases, the computer system 1100 may be part of a multi-computer system that uses multiple computer systems 1100, each for one or more specific tasks or purposes. Note that each individual processor can be programmed to execute the instructions and transmit the results through the communication network, or a single processor can aggregate all of the data from the individual processors through the communication network, then execute the instructions; also note that under broadest reasonable interpretation, converting the camera image to a digital format before transmitting is also considered preprocessing).

Regarding Claim 13, Malkes in view of ComNet (as stated above) further teaches wherein the weather data is processed before being transmitted by the centralized hub for reporting and forecasting (Malkes [0035] The processor 202 may include one or more general-purpose processors (e.g., INTEL® or Advanced Micro Devices® (AMD) microprocessors) and/or one or more special purpose processors (e.g., digital signal processors or Xilinx® System On Chip (SOC) Field Programmable Gate Array (FPGA) processor); also see [0085] In some cases, the computer system 1100 may be part of a multi-computer system that uses multiple computer systems 1100, each for one or more specific tasks or purposes. Note that each individual processor can be programmed to execute the instructions and transmit the results through the communication network, or a single processor can aggregate all the data from the individual processors through the communication network, then execute the instructions).

Regarding Claim 14, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a user device (Malkes [0036] The interface(s) 204 may help an operator to interact with the system 102. The interface(s) 204 of the system 102 may either accept an input from the operator or provide an output to the operator, or may perform both the actions. The interface(s) 204 may either be a Command Line Interface (CLI), Graphical User Interface (GUI), or a voice interface. The interface(s) 204 may alternately or additionally be or include any input devices 1160 and/or output devices 1150 and/or display systems 1170 and/or peripherals 1180 as illustrated in and discussed with respect to FIG. 11.).

Regarding Claim 15, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a mobile or onboard device (Malkes [0024] The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be a personal computer, a hand held computing device, a telephone ("smart phone" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry or clothing or accessory), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, another type of computing device, or some combination thereof. Note that the weather data and forecast can be accessed by the computers of the system).

Regarding Claim 16, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a subscriber near the intersection (Malkes [0024] The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be a personal computer, a hand held computing device, a telephone ("smartphone" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry or clothing or accessory), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, another type of computing device, or some combination thereof. Note that the weather data and forecast can be accessed by the computers of the system. Note that the term "subscriber" is considered to simply be a user).

Regarding Claim 17, Malkes in view of ComNet (as stated above) further teaches wherein the localized weather reporting and forecasting is directed to a connected vehicle or autonomous vehicle (CAV) near the intersection (Malkes [0024] The system 102 may further be connected to a weather forecast data base 116 or other weather forecast data source which stores and/or provides retrievable weather-related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof. Also see [0084] the computer system 1100 of FIG. 11 can be[ ... ] a vehicle-based computer, another type of computing device, or some combination thereof.).

Regarding Claim 18, Malkes in view of ComNet (as stated above) does not explicitly teach wherein an alert related to the localized weather reporting and forecasting is directed to a road display.
However, Malkes teaches weather forecasts directed to a map, which would contain a road display if a road is part of the area of interest (Malkes [0024] The system 102 may further be connected to a historical weather database 114 which stores the sensor data collected from different weather sensors installed at traffic cabinets. The system 102 may further be connected to a weather forecast database 116 or other weather forecast data source which stores and/or provides retrievable weather- related data, such as a news organization, a government agency such as the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), a weather forecasting organization like AccuWeather®, or a combination thereof.). Malkes also uses those weather reports as pa rt of identifying hazardous conditions to make a decision on how to minimize traffic hazards (Malkes [0052] the weather adjustment module 210 may be triggered by the traffic routing module 208, at step 602. The weather adjustment module 210 may be triggered when a weather attribute having increased probability to cause an adverse traffic event is detected. The weather adjustment module 210 may determine a suitable course of action to reduce the probability of the adverse traffic event, optionally based on the correlation coefficient and/or the severity of adverse traffic event, at step 608. Note that the "trigger" is essentially an alert to the traffic control system that corrective action must be taken, either directly by the system or by the system operator, as well as to communicate to the vehicles in the area that there is an adverse weather condition).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet (as stated above) to explicitly teach wherein an alert related to the localized weather reporting and forecasting is directed to a road display, to allow users to see the weather conditions being processed by the traffic control system, so that proper action can be taken.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkes in view of ComNet (as stated above), further in view of Wikipedia ("RS-485", Wayback Machine Capture, 11 April 2017), hereinafter Wiki.

Regarding Claim 7, Malkes in view of ComNet (as stated above) is not relied upon to explicitly teach wherein the signaling from the weather station uses RS-485.
Wiki teaches that RS-485 "is a standard defining the electrical characteristics of drivers and receivers for use in serial communications systems" (see (Wikipedia: "RS-485", Wayback Machine Capture, 11 April 2017)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Malkes in view of ComNet (as stated above) in view of Wiki to explicitly teach using RS-485 as its communication standard, because RS-485 "is a standard defining the electrical characteristics of drivers and receivers for use in serial communications systems".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                         12/12/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863